Citation Nr: 0533403	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  00-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which denied service connection 
for a right knee disorder, a left hand disorder, and a right 
inguinal hernia.  In September 1998, the veteran testified at 
a hearing at the RO.  In August 2000, he was scheduled to 
appear at a videoconference hearing before the Board, but 
withdrew his request for this hearing.  In May 2001, the 
Board remanded the claims to the RO for additional compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.), an examination 
which addressed the etiology of the claimed conditions, and 
for the RO to attempt to obtain all service and post-service 
treatment records pertinent to the claimed conditions.  In 
October 2004, the Board again remanded the claims to the RO 
to attempt to obtain any available service medical records.  
These actions have been accomplished, and the case has now 
been returned to the Board.  
 

FINDINGS OF FACT

1.  The veteran does not have a current right knee disorder 
which is shown to be related to his military service.

2.  The veteran does not have a current left hand disorder 
which is shown to be related to his military service.

3.  The veteran does not have a right inguinal hernia which 
is shown to be related to his military service.
CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A left hand disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  A right inguinal hernia was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claims in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in April 
2003, December 2003, and November 2004 that informed him of 
the type of information and evidence necessary to 
substantiate his claims.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statements of the case (SSOCs), he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from April 2003, December 2003, and 
November 2004 notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from April 2003, December 2003, and 
November 2004 contained requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159 by way of an SSOC 
dated in August 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided which address 
the claims.  In this case, the veteran's service medical and 
personnel records are not included in the record and service 
department reports indicate they may have been destroyed by a 
fire at the National Personnel Records Center (NPRC) in 1973.  
The Board is aware that in such situations, there is a 
heightened obligation to explain the findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As repeated efforts 
to obtain additional pertinent records have produced negative 
responses and been unsuccessful, the Board finds that further 
attempts to obtain additional evidence would be futile.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for a right knee disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The records indicate that the veteran served on active duty 
from July 1953 to June 1955.  The veteran first filed an 
application for compensation for residuals of a right knee 
injury in October 1997, more than 40 years after his release 
from service.  Regardless of multiple search requests, the RO 
has not been able to locate any service medical records for 
the veteran, and the records are presumed to have been 
destroyed in the fire at the NPRC in 1973.

When the veteran applied for compensation in 1997, he 
reported that he injured his right knee during service in 
July 1953 and that he was examined and treated for his right 
knee by Dr. Keiffer from December 1963 to March 1964 and that 
he underwent surgery on the right knee in March 1964 at 
Erlanger Hospital in Chattanooga, Tennessee.  The earliest 
post-service medical records which have been obtained are 
dated in 1983 and make no reference to a right knee disorder.  
The earliest medical records which note a right knee disorder 
are VA medical records dated in 1998.  The veteran has 
reported that no records of his surgery at the Erlanger 
hospital are available as they were destroyed 20 years after 
his 1964 surgery and that no records were available from Dr. 
Keiffer as this doctor was deceased.

At a January 1998 VA examination, the veteran reported that 
his right knee was injured in basic training.  He stated that 
cartilage was removed from the knee in 1964, and he currently 
experienced swelling and pain in the joint.  He said the pain 
was worse when using stairs, and his knee became stiff when 
he drove or climbed up a slight incline.  Following 
examination, the examiner reported that there was moderate 
loss of function due to pain.  X-ray of the right knee showed 
narrowing of the medial compartment of the knee joint space 
with subchondral sclerosis.  An impression of osteoarthritis 
was indicated.  The examiner's diagnosis was status post 
meniscectomy of the right knee with traumatic arthritis.  

At a hearing before the RO in September 1998, the veteran 
stated that he injured his right knee during service when he 
stepped on an object and twisted it while he was doing 
exercises in basic training.  He said he was treated on sick 
call for the knee and that fluid was drained from it on 
several occasions.  He indicated that he was not having 
chronic problems with the knee at the time of separation from 
service, but had only occasional pain.  He stated that he 
first sought treatment after service for the knee in 1958, 
when he was experiencing swelling, stiffness, and soreness.  
He reported that he was told he had water on his knee in 
1958.  He indicated that knee surgery was performed in 1964.  
He said he currently had problems with his knee during bad 
weather and when he had to climb up stairs, but he was not 
currently seeing a physician for his knee problems.  

In April 2003, the veteran was given another examination for 
VA purposes.  He reported that he had injured his right knee 
during basic training, and currently experienced pain, 
swelling, and stiffness.  He said these symptoms were 
constant with occasional flare-ups.  He indicated that his 
knee caused some functional impairment, and had caused him to 
miss time from work.  He took medication for the condition, 
and occasionally required bed rest.  X-rays of the right knee 
showed medial compartment joint space narrowing and mild to 
moderate degenerative osteophyte formation.  Following 
physical examination, the examiner's diagnosis was 
degenerative joint disease of the right knee.  The examiner 
opined that this condition was mild to moderate in nature 
with minimal decrease in range of motion.  The examiner 
stated that while there was objective data to establish a 
diagnosis, there was no objective data to relate the 
condition to military service due to a lack of medical 
records.  

In October 2003, the veteran's sister submitted a statement 
in which she indicated that her brother sustained an injury 
to his right knee while he was in basic training.  She 
remembered her parents discussing the injury at the time.

Upon review of the evidence above, the Board finds that 
service connection for a right knee disorder is not 
warranted.  There are no service medical records available 
and the earliest medical records reflecting a right knee 
disorder are dated in 1998, more than 40 years after the 
veteran's release from service.  While lay statements from 
the veteran and his sister may establish that he sustained a 
right knee injury during service and underwent right knee 
surgery in March 1964, almost 9 years after his release from 
service, medical evidence is required to link any right knee 
injury he sustained in service in 1953 to the right knee 
condition for which he underwent surgery in 1964, or to any 
continuity of symptomatology claimed to have existed from 
service discharge to surgery in 1964.  See Savage v. Gober, 
10 Vet. App. 488 (1997).

Examination reports dated in 1998 and 2003 show that the 
veteran currently has a right knee disorder which is 
arthritic in nature, but there is no competent medical 
evidence of record which relates a current right knee 
disorder to the veteran's military service.  The 2003 
examiner found that there was no objective data to relate the 
condition to military service due to a lack of medical 
records.  While the veteran claims that he has a right knee 
disorder which is related to his military service, the 
veteran is a layman, and as such has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that there is no competent medical evidence of record 
which establishes that the veteran currently has a right knee 
disorder which is related to his military service.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim, 
and the Board concludes that a right knee disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2005).

III.  Service connection for a left hand disorder

As indicated above, the veteran's service medical records are 
unavailable and are presumed to have been destroyed in a fire 
at the NPRC in 1973.

Post-service medical records are negative for any indication 
of treatment for or diagnosis of a left hand disorder prior 
to 1998.

At a January 1998 VA examination, the veteran reported that 
he injured his left hand during service in 1953 when he 
slammed the hand against a wall during basic training and 
sustained a boxer fracture.  He indicated that the hand was 
placed in a cast.  He reported that he currently felt a 
"bony bump" in the hand, and occasionally experienced pain 
and swelling in the hand.  Following physical examination, 
the examiner reported that there was only minimal loss of 
function due to pain in the hand.  X-ray of the left hand was 
normal with no bone or joint abnormality, and the examiner's 
diagnosis was status post fracture of the left hand.  

At a hearing in September 1998, the veteran reported that he 
fractured fingers in his left hand during service when he 
slammed his hand into a wall.  He said that he wore a cast 
for 6 to 8 weeks, and after the cast was taken off he had 
problems gripping things and also experienced swelling and 
pain.  He indicated that he was left-handed.  He said he had 
not experienced any injury to his left hand subsequent to 
service.  He testified that he currently had occasional 
soreness and stiffness in his left hand, but had not been 
treated for this since leaving the military.

At an April 2003 examination, the veteran reported a left 
finger disorder with onset in 1953.  He did not complain of 
any current symptomatology pertaining to the condition.  X-
rays of the left hand showed no acute fracture or 
dislocation.  A small chronic-appearing bony density was 
present adjacent to the ulnar aspect of the base of the left 
fifth metacarpal.  Following physical examination, the 
examiner's diagnosis was small chronic bony density at the 
ulnar aspect of the base of the left fifth metacarpal.  The 
examiner described the left finger disorder as mild, and 
noted that the veteran related it to an unknown incident in 
1953.  The examiner stated that while there was objective 
data to establish a diagnosis, there was no objective data to 
relate the condition to military service due to a lack of 
medical records.  

Upon review of the evidence above, the Board finds that 
service connection for a left hand disorder is not warranted.  
There are no service medical records available and a left 
hand disorder is not noted in post-service medical records 
until 1998.  Examination reports show that the veteran 
currently has a left hand disorder involving a small chronic 
bony density at the ulnar aspect of the base of the left 
fifth metacarpal, but there is no competent medical evidence 
of record which relates a current left hand disorder to the 
veteran's military service.  The 2003 examiner found that 
there was no objective data to relate the condition to 
military service due to a lack of medical records.  While the 
veteran claims that he has a left hand disorder which is 
related to his military service, the veteran is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.  The 
Board finds that there is no competent medical evidence of 
record which establishes that the veteran currently has a 
left hand disorder which is related to his military service.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim, 
and the Board concludes that a left hand disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; Ortiz, supra; 38 C.F.R. § 3.102 
(2005).

IV.  Service connection for a right inguinal hernia

As indicated above, there are no available service medical 
records.  
Post-service medical records show no treatment for an 
inguinal hernia until November 1983, when the veteran 
underwent repair of a right direct inguinal hernia and a left 
indirect inguinal hernia.  Private treatment records from the 
mid-1990s show that he underwent a radical prostatectomy in 
December 1993.  A right inguinal hernia was noted in May 
1994.  In May 1996, he underwent repair of a recurrent right 
indirect inguinal hernia. In June 1997, a recurrent right 
inguinal hernia was again noted to be present, and this was 
repaired in December 1997.

At a VA examination given in January 1998, the veteran 
reported that he had lost 15 days of work during the previous 
year because of hernia surgery.  He said he had undergone a 
bilateral herniorrhaphy while on active duty, and this was 
repaired in 1981.  He said the right one recurred and was 
repaired in 1996, and he also had a varicocele removed at 
this time.  He currently had some pain with strain.  On 
examination, the left side was within normal limits and the 
right side showed a recent surgical scar with much thickening 
of the cord structures.  There was no evidence of recurrence 
on either side.  The examiner's diagnosis was status post 
bilateral inguinal herniorrhaphies.

At a hearing before the RO in September 1998, the veteran 
testified that during basic training he experienced swelling 
in his testicles and reported for sick call and was diagnosed 
with a varicose vein.  He said he had testicle problems 
throughout his adult life.  He said he was diagnosed with a 
rupture during service, but did not have a hernia repair 
procedure until 1983.  He indicated his belief that his 
hernia problems were related to his testicle problems during 
service, but said that he had not been told by a doctor that 
such was the case.  He stated that he had undergone 
subsequent hernia repairs in 1996 and 1997.  

At an April 2003 examination, the veteran reported that he 
was diagnosed with a right inguinal hernia in 1953.  He said 
he had undergone three surgical repairs for this condition in 
the past.  He did not report any current functional 
impairment from the condition, and said he had not lost any 
time from work secondary to the condition.  Following 
physical examination, the examiner's diagnosis was right 
inguinal hernia.  The examiner described the right inguinal 
hernia as mild, and  indicated that surgical intervention 
might be necessary in the future to correct the condition.  
It was noted that the veteran related the right inguinal 
hernia to a condition occurring in 1953.  The examiner stated 
that while there was objective data to establish a diagnosis, 
there was no objective data to relate the condition to 
military service due to a lack of medical records.  

Upon review of the evidence above, the Board finds that 
service connection for a right inguinal hernia is not 
warranted.  There are no service medical records available 
and post-service medical records do not show the presence of 
a right inguinal hernia until 1983, almost 30 years after the 
veteran's separation from service.  Records subsequent to the 
mid-1980s show continued treatment for recurrent right 
inguinal hernias, but do not establish that such condition 
had its onset decades before during the veteran's active 
military service.  The 2003 examiner found that there was no 
objective data to relate the condition to military service 
due to a lack of medical records.  While the veteran claims 
that he has a right inguinal hernia which is related to his 
military service, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.  The Board finds that there 
is no competent medical evidence of record which establishes 
that the veteran currently has a right inguinal hernia which 
is related to his military service.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim, 
and the Board concludes that a right inguinal hernia was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; Ortiz, supra; 38 C.F.R. § 3.102 
(2005).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left hand disorder is denied.

Service connection for a right inguinal hernia is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


